Citation Nr: 1039765	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  02-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for rotoscoliosis, with lumbosacral strain, degenerative disc 
disease and spondylosis of the lumbar spine, prior to May 5, 
1997. 

2.  Entitlement to an effective date earlier than September 18, 
2000 for a total disability rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to December 
1971.  Service in the Republic of Vietnam and receipt of the 
Purple Heart Medal are indicated by the evidence of record.   

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of September 1990 and August 2001 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In April 1991, the Veteran presented testimony at a personal 
hearing conducted at the Winston-Salem RO before a RO Hearing 
Officer.  A transcript of this hearing has been associated with 
the Veteran's claims folder.

In an April 2003 decision, the Board, in part, denied the 
Veteran's claim of entitlement to a disability rating in excess 
of 20 percent for rotoscoliosis prior to May 5, 1997.  The same 
decision also found that the Board did not have jurisdiction over 
the Veteran's claim of entitlement to an effective date earlier 
than September 18, 2000 for TDIU because an appeal of this issue 
had not been perfected.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  After a May 17, 2006 Order from the Court 
requesting a supplementation of the record on the TDIU issue, the 
VA conceded that "the Board erred when it determined that [the] 
Appellant failed to file his Substantive Appeal with the RO."  
In a Memorandum Decision dated October 26, 2006, the Court 
vacated the Board's decision and remanded the case.  The case was 
returned to the Board.  As will be discussed below, the Board has 
learned of the Veteran's death.


FINDING OF FACT

A certificate of death of record indicates that the Veteran died 
in February 2007. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the issues on this appeal.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2007, while this case was pending before the Board, 
VA received notification that the Veteran had died in February 
2007.  A copy of the death certificate has been associated with 
the Veteran's VA claims folder.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243 - 44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2009).




ORDER

The appeal is dismissed due to the death of the Veteran.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


